                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Gordon M. Park
                                Nevada Bar No. 7124
                              3   gordon.park@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Tayler D. Martinez
                                Nevada Bar No. 14921
                              6   tayler.martinez@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:     (702) 949-1100
                              8 Facsimile:     (702) 949-1101

                          9 Attorneys for Defendant
                            Financial Pacific Insurance Company
                         10
                                                         UNITED STATES DISTRICT COURT
                         11
                                                              DISTRICT OF NEVADA
                         12

                         13
                                 WILLIAM GILDAS,                                   Case No. 2:19-cv-00851-JCM-VCF
                         14
                                              Plaintiff,                           STIPULATED PROTECTIVE ORDER
                         15
                                       v.
                         16
                            FINANCIAL PACIFIC INSURANCE
                         17 COMPANY; DOE INDIVIDUALS I-X,
                            inclusive; and ROE CORPORATIONS I-X,
                         18 inclusive,

                         19                   Defendants.

                         20

                         21

                         22            This Stipulation is entered into by and between William Gildas and Financial Pacific Insurance
                         23 Company (referred to collectively as the “Parties”) by and through their attorneys of record, based on

                         24 the following:

                         25            The Parties assert that certain documentation and information sought constitutes confidential,
                         26 proprietary, sensitive, trade secret, financial, business, and other commercial records and information

                         27 entitled to protection from disclosure;

                         28            The Parties desire to establish a mechanism to prevent the improper disclosure of such
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                                  2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                           STIPULATED PROTECTIVE ORDER
                              1 information and documentation produced;

                              2          The Parties desire the procedures outlined in this Order shall apply to all documents, things

                              3 and information subject to discovery from or disclosed by the Parties pursuant to the Nevada Rules of

                              4 Civil Procedure.

                              5          The Parties intend that this stipulation be binding upon them and enforceable as an Order of

                              6 the Court. The Parties seek the Court’s approval and entry of the terms of this stipulation as an Order

                              7 of the Court.

                              8          IT IS HEREBY ORDERED THAT:
                              9          I.     (1)     The parties hereto recognize that some of the information, documents, and the
                         10 things that may be disclosed or may be discoverable under the Rules of Civil Procedure in this action

                         11 might allegedly include trade secret or other confidential information or proprietary business or

                         12 commercial information of the party from which discovery is sought (“Confidential Information”), the

                         13 public disclosure of which would likely be competitively harmful. To the extent the parties produce

                         14 documents and/or other things allegedly containing Confidential Information which the producing

                         15 party determines warrants protection, those documents shall be subject to this Stipulated Protective

                         16 Order Regarding Confidentiality.

                         17                     (2)     The parties hereto agree that limitations on the disclosure and use of
                         18 Confidential Information are desirable for the orderly conduct of discovery in this action, while at the

                         19 same time providing protection from the misuse of each party’s Confidential Information.

                         20                     (3)     Each party to this action who produces or discloses any documents, things,
                         21 interrogatory answers, admissions, deposition transcripts, or information which the producing or

                         22 disclosing party (“Producing Party”) reasonably believes to comprise or contain Confidential

                         23 Information, and which the Producing Party desires to be subject to this Protective Order, shall have

                         24 stamped or written upon that document or tangible thing one of the two following designations as

                         25 reasonably determined by the Producing Party:

                         26                             (a)     “CONFIDENTIAL”, or
                         27                             (b)     “CONFIDENTIAL ATTORNEY’S EYES ONLY”
                         28              All documents and tangible items so marked as provided in Paragraph I(3) must be visibly
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                      2                             2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                             STIPULATED PROTECTIVE ORDER
                              1 marked on each page or separate item by the Producing Party as “CONFIDENTIAL” or

                              2 “CONFIDENTIAL ATTORNEY’S EYES ONLY.” A deposition transcript may be designated

                              3 “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY” by any party or witness by

                              4 requesting such treatment thereof either (1) on the record, or (2) by written communication mailed

                              5 within thirty (30) days after receipt by the witness or his counsel of the transcript. All parties shall

                              6 treat a deposition transcript as “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES

                              7 ONLY,” respectively, during said thirty (30) day period. If “CONFIDENTIAL” or “CONFIDENTIAL

                              8 ATTORNEY’S EYES ONLY” treatment of a transcript is requested on the record, the court reporter

                              9 shall be instructed to mark the face of the transcript(s) containing the designated testimony with the

                         10 designation “CONFIDENTIAL” and/or “CONFIDENTIAL ATTORNEY’S EYES ONLY.” Copies of

                         11 all exhibits designated “CONFIDENTIAL” or “CONFIDENTIAL ATTORNEY’S EYES ONLY”

                         12 shall be separately marked accordingly. If the designated transcript portions are filed with the Court,

                         13 the designated portion shall at the time of filing be sealed as provided in Paragraph VIII below and

                         14 within the sealed envelope, identified as being “CONFIDENTIAL” or “CONFIDENTIAL

                         15 ATTORNEY’S EYES ONLY.”

                         16              II.     (1)    All documents and tangible things marked as CONFIDENTIAL or
                         17 CONFIDENTIAL ATTORNEY’S EYES ONLY shall be held by the Party receiving same (the

                         18 “Receiving Party”) in confidence and used solely for the purpose of this case. Counsel of record for

                         19 the parties may maintain a copy of the Confidential Information for document retention purposes as

                         20 well as their own documents that are work product or subject to attorney-client privilege. This Order

                         21 shall continue to apply to information designated as “CONFIDENTIAL” or “CONFIDENTIAL

                         22 ATTORNEY’S EYES ONLY” following the conclusion of this matter.

                         23                      (2)    All information designated “CONFIDENTIAL” or “CONFIDENTIAL

                         24 ATTORNEY’S EYES ONLY” disclosed or produced in the course of this litigation shall be used for

                         25 purposes in the action Gildas v. Financial Pacific Ins. Co., Case No. 2:19-cv-00851-JCM-VCF and

                         26 shall not be disclosed except in accordance with the provisions of this Order.

                         27                      (3)    All information designated “CONFIDENTIAL ATTORNEY’S EYES ONLY”

                         28 shall be subject to the following additional restriction: It shall be held in confidence by counsel of
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                      3                              2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                              STIPULATED PROTECTIVE ORDER
                              1 record for the Receiving Party, experts, and consultants who execute the Undertaking attached hereto

                              2 as Exhibit “A” and shall not be disclosed by said counsel to their respective clients or to anyone else,

                              3 including (but not by way of limitation) any officers, directors, in-house counsel, general counsel,

                              4 managing agents and/or employees of the Receiving Party, consultants retained by same, or

                              5 employees of such consultants.

                              6                  (4)     All information designated “CONFIDENTIAL” shall be subject to the same

                              7 restrictions as set forth in Paragraph II (3) above, except that such information may be disclosed by

                              8 counsel of record to a named party, if that party is an individual, or to no more than three Directors,

                              9 Officers, or employee representatives of a party if that party is a corporation.

                         10              IV.     It shall be the responsibility of each party to this Order to advise all persons, including

                         11 counsel of record and expert(s), shown or given any designated information, of this Order, and they

                         12 shall be bound thereby. Furthermore, (with the exception of counsel of record, attorneys within the

                         13 law firms of such counsel, and secretaries and paralegals of counsel of record and the court and court

                         14 personnel) all persons authorized herein who are shown or given any designated information shall first

                         15 sign an undertaking in the form attached hereto as Exhibit A.

                         16              V.      This Order by itself shall not expand nor limit the rights of any party, during the course
                         17 of discovery, either (1) to demand additional information on any ground, or (2) to object or withhold

                         18 additional information or documentation. Nor, conversely, shall this Order limit the right of any party

                         19 to move the Court to compel the production of any such evidence on any ground. Subject to the

                         20 Producing Party seeking relief from the Court as provided in paragraph VII below, this Order shall not

                         21 inhibit the dissemination or use of any Confidential Information if that same information has been or

                         22 is obtained by the Receiving Party from sources other than, and independent from, the Producing

                         23 Party, under circumstances that place no restriction on the use or disclosure of the information by the

                         24 Receiving Party. Nothing in this Order by itself or in any Party’s compliance with its provisions shall

                         25 be construed to preclude a Party from seeking and obtaining Confidential Information or other

                         26 information by discovery request or judicial request or other judicial process in this or any other

                         27 action.

                         28              VI.     In the event any Confidential Information is used in any proceeding herein, it shall not
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                        4                               2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                               STIPULATED PROTECTIVE ORDER
                              1 lose its designated status through such use, and the parties shall take all steps reasonably required to

                              2 protect such confidentiality against misuse. Neither the taking of any action in accordance with the

                              3 provisions of this Protective Order, nor the failure to object thereto, shall be construed as a waiver of

                              4 any claim or defense in this action. Except as expressly provided herein, the entry of this Order shall

                              5 not be construed as a waiver of any right to object to the furnishing of information in response to

                              6 discovery and conversely, except as expressly provided herein, by itself shall not relieve any party of

                              7 the obligation of producing discoverable information in the course of discovery.

                              8          VII.    Maintenance of the protected status of any Confidential Information shall in all cases

                              9 be subject to further order of this Court and nothing herein shall preclude any party upon reasonable

                         10 notice to all parties from applying to this Court for any modification of this Order or moving the Court

                         11 for an order changing the status of any designated information or otherwise relieving the Receiving

                         12 Party from the restrictions contained in this Protective Order or from applying to the Court for further

                         13 or additional Protective Orders. In such a motion, the party designating or seeking to restrict the use

                         14 or distribution of any information or discovery material shall bear the burden of persuasion. The

                         15 designations under Paragraph I(3) shall be made by the parties hereto reasonably and in good faith.

                         16              VIII.   (1)     Any documents containing Confidential Information that are filed with the
                         17 Court for any purpose shall be submitted with a request to file under seal pursuant to appropriate rules,

                         18 and shall be placed in a sealed envelope or container marked on the outside with the title of the action

                         19 and with a statement substantially in the following form:

                         20              “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

                         21              This envelope (or container) containing the above-identified papers filed by (name of party) is

                         22 not to be opened nor the contents thereof displayed or revealed to anyone other than Court personnel,

                         23 except by further Court Order.

                         24                      (2)     This Order shall not govern the use of Confidential Information at trial.

                         25              IX.     The Parties and any other person subject to the terms of this Order agree that this Court

                         26 shall have and shall retain jurisdiction over it and over them during and for 6 months after this action

                         27 is terminated, for the purpose of enforcing this Order.

                         28              X.      The Parties to this agreement may change its terms or effects by further mutual
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                       5                              2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                              STIPULATED PROTECTIVE ORDER
                              1 agreement in writing, as approved by the Court.

                              2         SO STIPULATED AND AGREED:
                              3         DATED this 30th day of March, 2020

                              4                                          RICHARD HARRIS LAW FIRM
                              5

                              6                                                           /s/ Christian Z. Smith
                                                                                  Christian Z. Smith, Nevada Bar No. 8266
                              7                                                   801 South Fourth Street
                                                                                  Las Vegas, Nevada 89101
                              8                                                   Tel. (702) 444-4444
                              9
                                                                                  Attorneys for Plaintiff
                         10                                                       William Gildas

                         11
                                        DATED this 30th day of March, 2020
                         12
                                                                         McCORMICK, BARSTOW, SHEPPARD,
                         13                                              WAYTE & CARRUTH LLP
                         14

                         15                                              By               /s/ Jonathan W. Carlson
                                                                                  Gordon M. Park, Nevada Bar No. 7124
                         16                                                       Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                  Tayler D. Martinez, Nevada Bar No. 14921
                         17                                                       8337 West Sunset Road, Suite 350
                                                                                  Las Vegas, Nevada 89113
                         18
                                                                                  Tel. (702) 949-1100
                         19
                                                                                  Attorneys for Defendant
                         20                                                       Financial Pacific Insurance Company

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                     6                           2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                           STIPULATED PROTECTIVE ORDER
                              1                                                   Gildas v. Financial Pacific Ins. Co.
                                                                                  Case No. 2:19-cv-00851-JCM-VCF
                              2

                              3   GOOD CAUSE APPEARING from the stipulation of the parties, IT IS SO

                              4   ORDERED. DATED this 2nd day of April, 2020

                              5

                              6                                 By
                              7                                      UNITED STATES MAGISTRATE JUDGE

                              8

                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                        7                          2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                  STIPULATED PROTECTIVE ORDER
                              1                                               Attachment A
                              2                                              UNDERTAKING
                              3               I, ________________________, state that:

                              4               1.    My address is ___________________________________________.

                              5               2.    My present employer is ____________________________________.

                              6               3.    My present occupation or job description is ____________________.

                              7               4.    I have received a copy of the Protective Order in this case signed by the Court on

                              8 _____________________________ in the case of Gildas v. Financial Pacific Ins. Co., Case No. 2:19-

                              9 cv-00851-JCM-VCF, in the United States District Court, District of Nevada.

                         10                   5.    I have carefully read and understand the provisions of the Protective Order. I will

                         11 comply with all of its provisions, including holding in confidence and not disclosing to anyone not

                         12 qualified under the Protective Order any designated information or any words, substances, summaries,

                         13 abstracts, or indices of designated information, and copies thereof, which come into my possession,

                         14 and documents or things which I have prepared relating thereto, except to counsel for the party by

                         15 whom I am retained.

                         16                   6.    I hereby consent to be subject to personal jurisdiction of the United States District

                         17 Court, District of Nevada, in respect to any proceeding relative to the enforcement of the Protective

                         18 Order, including any proceedings relative to contempt of Court.

                         19

                         20
                                                                                                          Signature
                         21

                         22
                                              DATED this ___ day of _______________, 2020
                         23

                         24                                                          [FIRM NAME]

                         25

                         26                                                    By
                                                                                     [ATTORNEY NAME]
                         27                                                          Attorneys for [Party]
                         28       6743019.1
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                         8                              2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                STIPULATED PROTECTIVE ORDER
